2018 WI 114

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2016AP1603-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Sonja C. Davig, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant-Appellant,
                             v.
                        Sonja Davig Huesmann,
                                  Respondent-Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST HUESMANN

OPINION FILED:          December 28, 2018
SUBMITTED ON BRIEFS:    September 26, 2018
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:   ROGGENSACK, C.J., did not participate.

ATTORNEYS:


       For the complainant-appellant, there were briefs filed by
Matthew F. Anich, and Office of Lawyer Regulation, Ashland.


       For the respondent-respondent, there was a brief filed by
Sonja C. Davig, Holmen.
                                                                         2018 WI 114
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.       2016AP1603-D


STATE OF WISCONSIN                              :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Sonja C. Davig, Attorney at Law:

Office of Lawyer Regulation,                                           FILED
              Complainant-Appellant,
                                                                  DEC 28, 2018
      v.
                                                                     Sheila T. Reiff
                                                                  Clerk of Supreme Court
Sonja Davig Huesmann,

              Respondent-Respondent.




      ATTORNEY     disciplinary        proceeding.         Attorney's         license

suspended.



      ¶1      PER CURIAM.         The Office of     Lawyer Regulation (OLR)

has   appealed     a     report    filed   by   Referee       Allan     E.    Beatty,

accepting a stipulation filed by the OLR and Attorney Sonja C.

Davig Huesmann1 in which Attorney Davig Huesmann admitted the

      1
       Attorney Davig Huesmann is          also known as Sonja C. Davig.
She has not, however, officially            changed the name under which
she is licensed to practice law            in this state.   Consequently,
this order will refer to her as            Attorney Davig Huesmann.   See
SCR 10.03(2) and SCR 40.14(3).
                                                                               No.     2016AP1603-D



eight counts of professional misconduct alleged in the OLR's

complaint.               Referee      Beatty       recommended        that     Attorney     Davig

Huesmann be publicly reprimanded for her misconduct.                                      The OLR

argues       that    a     public         reprimand      would       unduly    depreciate       the

seriousness of Attorney Davig Huesmann's misconduct and that a

suspension          of    her       license    to       practice      law    in    Wisconsin    is

appropriate.

       ¶2      Upon       careful         review    of    this     matter,        we   uphold   the

referee's findings of fact and conclusions of law, which were

based on the parties' stipulation.                         We agree with the OLR that a

public reprimand is not a sufficient sanction for the misconduct

at    issue.         Rather,         we    conclude      that    a    60-day      suspension     of

Attorney Davig Huesmann's license to practice law in Wisconsin

is appropriate.                 In addition, we follow our usual custom of

imposing the full costs of this proceeding, which are $10,360.04

as of May 21, 2018, on Attorney Davig Huesmann.                                    The OLR does

not seek restitution, and we do not impose a restitution order.

       ¶3      Attorney Davig Huesmann was admitted to practice law
in Wisconsin in 1994.                     She has no prior disciplinary history.

She    was    formerly          a    member    of       Huesmann      Law     Office,    S.C.    in

Holmen, Wisconsin, where she practiced with her then-husband,

Mark    Huesmann,          until      August       2013.         Attorney      Davig     Huesmann

currently practices law with Johns, Flaherty & Collins, S.C. in

LaCrosse, Wisconsin.

       ¶4      Huesmann Law Office, S.C. maintained a trust account

at Seven Bridges Bank in Holmen, Wisconsin.                                 It also maintained
a business checking account and business savings account there.
                                                    2
                                                                       No.      2016AP1603-D



    ¶5      On    August      15,   2016,       the   OLR     filed    a     disciplinary

complaint alleging eight counts of misconduct against Attorney

Davig   Huesmann.         She    filed      an    answer      to   the     complaint        on

November    4,    2016.          The     parties       filed       a   stipulation          on

October 16,      2017.        The   following         facts    are     taken     from      the

stipulation.

    ¶6      On September 13, 2011, Attorney Davig Huesmann entered

an appearance as attorney for the estate of R.T. in LaCrosse

county.    She remained attorney of record for the estate until it

was closed on June 7, 2013.

    ¶7      On    June   4,     2013,    Attorney       Davig      Huesmann      deposited

over $98,000 in the firm's trust account, which included over

$68,000 in proceeds from the R.T. estate.                      Between the time the

money was deposited in the trust account and February of 2014,

Attorney    Davig    Huesmann       wrote       various     checks     from     the    trust

account    and   electronically         transferred         various      sums    from      the

trust   account     to   the    firm's      business      account.           Many     of   the

electronic transfers from the trust account were not recorded in
the transaction register or in any client ledgers.                            On multiple

dates there was less money in the trust account for the R.T.

estate than should have been there.

    ¶8      On February 6, 2014, the final check relating to the

R.T. estate was presented for payment, leading to a $13,726.97

overdraft on the trust account.              The bank honored that check.

    ¶9      On February 7, 2014, Attorney Davig Huesmann deposited

a $14,000 bank check from a credit union into the trust account.


                                            3
                                                                                  No.     2016AP1603-D



The    memo    line          on    the   check          read    "RE:       Christopher       Perner."

Christopher Perner is Attorney Davig Huesmann's current husband.

       ¶10     On February 13, 2014, another trust account check was

presented for payment and resulted in an overdraft in the trust

account in the amount of $26.97.                            That check was also honored by

the    bank.            On    February         18,       2014,     Attorney       Davig      Huesmann

electronically transferred $100 from the business account to the

trust account to cover that overdraft.

       ¶11     On March 11, 2014, Attorney Davig Huesmann deposited

another $14,000 into the trust account.                                    The source of that

money was a cashier's check and the remitter was Attorney Davig

Huesmann's mother.

       ¶12     The       OLR's       investigative               review     of    Attorney       Davig

Huesmann's trust account records revealed that the transaction

register, which was broken down month-by-month, was inadequate.

The register did not include the balance in the account after

each    transaction,              nor    did       it    contain       a   beginning      or   ending

balance       for       any       month.     The        register       additionally       failed    to
identify the source of each deposit, and occasionally it did not

indicate the client for whom the funds were being disbursed.

Attorney Davig Huesmann failed to record over $19,000 in nine

electronic         transfers         from      the       trust     account       to    the   business

account in the trust account transaction register.                                       Several of

the    dates       in    Attorney            Davig       Huesmann's        client      ledgers   were

incomplete;          she          failed      to        maintain       monthly        reconciliation

reports       as    required            by   supreme           court   rules;     she    frequently
deposited multiple deposit items at one time but the deposit
                                                        4
                                                                                No.    2016AP1603-D



slips did not identify the amount or client matter associated

with each deposit item; and the memo lines of most of the checks

she disbursed from the trust account did not identify the client

matter or the purpose for the disbursement.

       ¶13     On    February       25,    2014,       the    OLR     sent      Attorney     Davig

Huesmann a letter informing her of the investigation into the

overdrafts in her trust account and requiring her to provide a

written response.            In February of 2015, the OLR filed a notice

of    motion    and      motion     requesting         an     order      to     show   cause   why

Attorney Davig Huesmann's license should not be suspended for

her    willful       failure      to     cooperate       in    the       OLR's    investigation

concerning her conduct.                   After this court issued an order to

show cause, Attorney Davig Huesmann provided information which

the    OLR     deemed       sufficient        to        allow       it     to     continue     its

investigation, and the order to show cause was dismissed at the

OLR's request.

       ¶14     In January of 2016, the OLR filed a second motion

requesting          an    order     to     show       cause    due       to     Attorney     Davig
Huesmann's continued willful failure to cooperate in the OLR's

investigation.            This court issued a second order to show cause.

Attorney Davig Huesmann provided the OLR with some additional

information, and the OLR subsequently withdrew its second motion

to suspend her license.

       ¶15     The       parties'        stipulation         set     forth       the    following

counts of misconduct, which were alleged in the OLR's complaint:




                                                  5
                                                No.   2016AP1603-D


    Count 1:    By converting $13,732.43 belonging to the
    R.T. estate to her own purposes, Attorney Davig
    Huesmann violated SCR 20:8.4(c).2

    Count 2:    By failing to hold in trust $13,732.43
    relating to the R.T. estate, Attorney Davig Huesmann
    violated current SCR 20:1.15(b)(1).3

    Count 3:   By failing to hold $14,677.27 in trust for
    those   eight   additional  clients,   Attorney Davig
    Huesmann violated current SCR 20:1.15(b)(1).

    Count 4:   By depositing $28,000 in personal funds to
    her trust account:    $14,000 on February 7, 2014 and
    $14,000 on March 11, 2014 in order to conceal her
    conversions and failures to hold client funds in
    trust, Attorney Davig Huesmann violated SCR 20:8.4(c).

    Count 5:  By depositing $28,000 in personal funds to
    her trust account:  $14,000 on February 7, 2014 and




    2
       SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
    3
       Effective July 1, 2016, substantial changes were made to
Supreme Court Rule 20:1.15, the "trust account rule."       See
S. Ct. Order 14-07, 2016 WI 21 (issued Apr. 4, 2016, eff. July
1, 2016). Because the conduct underlying this case arose prior
to July 1, 2016, unless otherwise indicated, all references to
the supreme court rules will be to those in effect prior to
July 1, 2016.

    Current SCR 20:1.15(b)(1) provides:

         A lawyer shall hold in trust, separate from the
    lawyer's own property, that property of clients and
    3rd parties that is in the lawyer's possession in
    connection with a representation.        All funds of
    clients and 3rd parties paid to a lawyer or law firm
    in connection with a representation shall be deposited
    in one or more identifiable trust accounts.


                               6
                                                         No.    2016AP1603-D


    $14,000 on March 11, 2014, Attorney             Davig   Huesmann
    violated former SCR 20:1.15(b)(3).4

    Count 6: By failing to maintain trust account records
    that complied with the requirements of SCR 20:1.15,
    including the transaction register, client ledgers,
    deposit slips, checks, and monthly reconciliations,
    Attorney     Davig     Huesmann     violated   former
                                             5
    SCR 20:1.15(f)(1)a., b., d., e.1, and g.

    4
       Former SCR 20:1.15(b)(3) provided: "No funds belonging to
the lawyer or law firm, except funds reasonably sufficient to
pay monthly account service charges may be deposited or retained
in a trust account."
    5
        Former SCR 20:1.15(f)(1)a., b., d., e.1, and g. provided:

         Complete records of a trust account that is a
    draft account shall include a transaction register;
    individual client ledgers for IOLTA accounts and other
    pooled trust accounts; a ledger for account fees and
    charges, if law firm funds are held in the account
    pursuant to sub. (b)(3); deposit records; disbursement
    records;   monthly   statements;   and   reconciliation
    reports, subject to all of the following:

         a. The transaction register shall contain a
    chronological record of all account transactions, and
    shall include all of the following:

           1. the date, source, and amount of all deposits;

         2. the date, check or transaction number, payee
    and amount of all disbursements, whether by check,
    wire transfer, or other means;

         3. the date and amount of every other deposit or
    deduction of whatever nature;

         4. the identity of the client for whom funds were
    deposited or disbursed; and

         5. the      balance   in       the   account   after    each
    transaction.

         b. A subsidiary ledger shall be maintained for
    each client or 3rd party for whom the lawyer receives
                                                   (continued)
                                    7
                                            No.    2016AP1603-D




trust funds that are deposited in an IOLTA account or
any other pooled trust account.     The lawyer shall
record each receipt and disbursement of a client's or
3rd party's funds and the balance following each
transaction.   A lawyer shall not disburse funds from
an IOLTA account or any pooled trust account that
would create a negative balance with respect to any
individual client or matter.

     d. Deposit slips shall identify the name of the
lawyer or law firm, and the name of the account. The
deposit slip shall identify the amount of each deposit
item, the client or matter associated with each
deposit item, and the date of the deposit. The lawyer
shall maintain a copy or duplicate of each deposit
slip. All deposits shall be made intact. No cash, or
other form of disbursement, shall be deducted from a
deposit. Deposits of wired funds shall be documented
in the account's monthly statement.

     e.1.     Checks shall be pre-printed and pre-
numbered.   The name and address of the lawyer or law
firm, and the name of the account shall be printed in
the upper left corner of the check.      Trust account
checks shall include the words "Client Account," or
"Trust Account," or words of similar import in the
account name.     Each check disbursed from the trust
account shall identify the client matter and the
reason for the disbursement on the memo line.

     g.    For each trust account, the lawyer shall
prepare and retain a printed reconciliation report on
a regular and periodic basis not less frequently than
every 30 days. Each reconciliation report shall show
all of the following balances and verify that they are
identical:

     1. the balance that appears in the transaction
register as of the reporting date;

     2. the total of all subsidiary ledger balances
for IOLTA accounts and other pooled trust accounts,
determined by listing and totaling the balances in the
individual client ledgers and the ledger for account
fees and charges, as of the reporting date; and

                                                  (continued)
                          8
                                                 No.   2016AP1603-D


    Count 7: By making electronic (Internet) deposits to
    and disbursements from her trust account from at least
    January 2, 2013 through February 6, 2014, Attorney
    Davig Huesmann violated former SCR 20:1.15(e)(4)c.6

    Count 8:   By failing to respond to multiple letters
    from   the  OLR  and   by  providing   incomplete  and
    contradictory responses, necessitating the filing of
    two motions for orders to show cause why her license
    should not be suspended for willfully failing to
    cooperate with the OLR's investigation, Attorney Davig
    Huesmann violated SCR 22.03(2)7 and SCR 22.03(6),8



         3. the adjusted balance, determined by adding
    outstanding deposits and other credits to the balance
    in the financial institution's monthly statement and
    subtracting outstanding checks and other deductions
    from the balance in the monthly statement.
    6
       Former SCR 20:1.15(e)(4)c. provided: "A lawyer shall not
make deposits to or disbursements from a trust account by way of
an Internet transaction."
    7
        SCR 22.03(2) provides:

         Upon commencing an investigation, the director
    shall notify the respondent of the matter being
    investigated unless in the opinion of the director the
    investigation of the matter requires otherwise.     The
    respondent shall fully and fairly disclose all facts
    and circumstances pertaining to the alleged misconduct
    within 20 days after being served by ordinary mail a
    request for a written response.      The director may
    allow additional time to respond.     Following receipt
    of the response, the director may conduct further
    investigation and may compel the respondent to answer
    questions,   furnish   documents,   and   present   any
    information deemed relevant to the investigation.
    8
       SCR  22.03(6)   provides:     "In  the   course  of   the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."


                                 9
                                                                     No.     2016AP1603-D


    which are enforced under the                 Rules       of    Professional
    Conduct via SCR 20:8.4(h).9
    ¶16      The     parties    stated    that        the    stipulation          may    be

admitted into evidence without any supporting testimony.                                 The

parties    further     stated    that    the    referee       may    file     a    report

reciting     or      incorporating       the     factual          portions        of     the

stipulation as the referee's findings of fact and the referee

may recite or incorporate the stated counts of misconduct as the

referee's conclusions of law.             The parties stated there was no

stipulation as to what specific discipline the referee should

recommend.

    ¶17      Following the filing of the stipulation, the parties

submitted briefs regarding the appropriate discipline to impose

for Attorney Davig Huesmann's misconduct.                     The referee issued

his report on January 12, 2018.                Although the OLR had sought a

one-year suspension of Attorney Davig Huesmann's Wisconsin law

license, the referee concluded that a public reprimand was an

appropriate sanction.

    ¶18      The referee identified a number of aggravating factors
present in this matter: there were multiple offenses; Attorney

Davig     Huesmann    initially    failed       to     comply       with     the       OLR's

investigation;        Attorney     Davig        Huesmann           had     substantial

experience    in     the   practice      of    law;    and    client       funds        were

    9
       SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."


                                         10
                                                                           No.    2016AP1603-D



involved.         The     referee       also    identified          multiple      mitigating

factors:      an absence of a prior disciplinary record; an absence

of a dishonest or selfish motive; personal problems; a timely

rectification of the consequences of the misconduct; a full and

free    disclosure          and     ultimate          cooperation          with    the      OLR

proceeding; Attorney Davig Huesmann's character and reputation;

and her chemical dependency.                    The referee said he primarily

focused      on     three       mitigating     factors:            (1)     Attorney       Davig

Huesmann had no prior disciplinary history; (2) her personal

problems      and     chemical       dependency,        which       the     referee       found

contributed         to     her     misconduct,         have        been    addressed        and

rectified; and (3) her personal problems led to her professional

problems, particularly concerning her law practice's financial

circumstances.

       ¶19    The     referee       praised         Attorney       Davig     Huesmann       for

addressing substance abuse and mental health issues and noted

that    she       submitted        an    affidavit        showing          that    she     had

successfully completed a two-year contract with the Wisconsin
Lawyer Assistance Program (WisLAP).                      The referee said Attorney

Davig Huesmann also productively addressed other mental health

issues with personal counseling, as evidenced by an affidavit

she presented from a counseling service.

       ¶20    The    referee       found       that    Attorney          Davig    Huesmann's

professional         problems       arose      after     the       dissolution       of    her

marriage      and        then     the    dissolution          of     her    law     practice

partnership with her former husband.                      The referee said it was
not surprising that cash flow problems developed as Attorney
                                               11
                                                                 No.     2016AP1603-D



Davig Huesmann was left alone to keep her law practice afloat.

The    referee    commended    Attorney        Davig    Huesmann       for    finding

employment in a well-established and professionally managed law

firm that has the procedures and personnel in place to deal with

trust account and other financial issues.

       ¶21    The referee said there is no question that Attorney

Davig Huesmann's violations are serious given that the trust of

clients was violated and large amounts of money were involved.

In    addition,   the    referee     noted   that     Attorney    Davig      Huesmann

failed to respond in a timely manner to the OLR's inquiries,

necessitating the issuance of two orders to show cause.                            The

referee also pointed out that some of the misconduct alleged in

the OLR's complaint occurred after Attorney Davig Huesmann had

found a safer port with her new law firm.                      In addition, the

referee rejected Attorney Davig Huesmann's claim that her trust

account problems were due to poor record-keeping.                      The referee

said    the   multiple    transfers     from    the    trust     account      to   the

business account that occurred in 2013 and 2014 were not simply
mistakes but were intentionally done either by Attorney Davig

Huesmann or by someone else under her supervision.

       ¶22    While the referee said that the OLR made reasonable

arguments why a suspension of Attorney Davig Huesmann's license

would be appropriate, the referee ultimately concluded that a

suspension     "would    be   more    punitive      than   productive."            The

referee opined that Attorney Davig Huesmann has already taken

the steps necessary to protect current and future clients from a
repetition of her mistakes and has already absorbed the lesson
                                        12
                                                                        No.     2016AP1603-D



of the seriousness of her misconduct.                      The referee noted that

there have been many instances in which this court has imposed

public reprimands for trust account related misconduct, and he

ultimately concluded that a public reprimand was an appropriate

sanction for Attorney Davig Huesmann's misconduct.

       ¶23     In its appeal, the OLR argues that a public reprimand

is not a sufficient level of discipline.                         The OLR notes that

Attorney Davig Huesmann, by virtue of the stipulation, admitted

to    five    trust   account       violations,      two       misconduct       counts   of

dishonesty, and one count of willfully failing to cooperate with

the OLR's investigation into her conduct.                        The OLR points out

that    one    of   the    SCR     20:8.4(c)     counts,       which    Attorney     Davig

Huesmann      admitted,      was    converting      for    her    own    purposes       over

$13,000 belonging to an estate, and the other SCR 20:8.4(c)

count, which she admitted, was depositing $28,000 in personal

funds to her trust account in order to conceal her conversions

and her failures to hold client funds in trust.

       ¶24     The OLR argues that some of the alleged mitigating
factors       identified     by     the   referee    to     justify       the     sanction

recommendation        were    either      erroneous       or     unsupported       in    the

record or by case law.               For example, the OLR asserts that the

referee's identification of "absence of a dishonest or selfish

motive" as a mitigating factor is clearly erroneous given the

fact that Attorney Davig Huesmann stipulated that by converting

over $13,000 belonging to the R.T. estate to her own purposes

she    violated     SCR    20:8.4(c).       In    addition,       the    OLR     says    the
referee's conclusion that there was an absence of a dishonest or
                                           13
                                                                      No.     2016AP1603-D



selfish     motive     is     inconsistent          with     the     referee's     other

statements that Attorney Davig Huesmann's conduct violated the

trust of her clients and that the multiple transfers from the

trust account to the business account were not simply mistakes

but were intentional.           The OLR argues that to the extent the

referee recommended a public reprimand based on an absence of

dishonesty,     that     premise       is        erroneous     and     the     referee's

resulting recommendation is overly lenient.

      ¶25   The OLR goes on to argue that there is insufficient

credible evidence in the record for the referee to have made a

finding     regarding       Attorney      Davig      Huesmann's        character       and

reputation.     The OLR notes the referee fails to state what he

believes Attorney Davig Huesmann's character or reputation are,

or what basis exists for his conclusion.                   The OLR says since any

mention of character and reputation evidence is entirely absent

in the stipulation, the referee's finding must have been gleaned

from the affidavits that Attorney Davig Huesmann filed after the

OLR   had    already        filed   its      reply     brief       with      respect   to
sanctions.10


      10
       The OLR notes that the referee's scheduling order
required Attorney Davig Huesmann to submit to the OLR's counsel
the affidavits she proposed to file with the referee by October
27, 2017. The OLR was then to have seven days to make a request
to the referee that it be allowed to conduct discovery, an
investigation, or make its own submissions in response to the
affidavits. The OLR points out that Attorney Davig Huesmann did
not submit her affidavits until after the OLR had already filed
its sanctions brief, depriving the OLR of the opportunity to
conduct discovery, investigate, or make its own submissions.


                                            14
                                                                                 No.     2016AP1603-D



       ¶26    The OLR notes that Attorney Davig Huesmann submitted

an    affidavit     dated    December          1,     2017,      attaching         a    copy     of    a

medical       record     from       a     counseling             service          in     which        an

unidentified        writer        states,           referring          to     Attorney         Davig

Huesmann, "she is very well liked in her work and has a good

reputation."           The    OLR        says        there       is    no        indication         the

unidentified        writer    had       any    information            about       Attorney     Davig

Huesmann's      reputation          beyond          what     Attorney            Davig     Huesmann

herself reported.           The OLR says the comments in the exhibit are

hearsay from an unknown person who has an unknown source and are

thus not reliable or admissible evidence.

       ¶27    The OLR also points out that Attorney Davig Huesmann's

sanctions brief to the referee stated, "Sonja's practice largely

consists of strongly advocating for her family law clients.                                         She

has a reputation of being a very dependable attorney for her

clients."      In addition, the OLR notes the sanctions brief says

that Attorney Davig Huesmann has "an exemplary reputation."                                         The

OLR    says    this    is    argument,          not    evidence,            and    there       is     no
testimony      or   other     evidence         in     the       record      to    support      those

assertions.         Accordingly, the OLR argues there is insufficient

credible      evidence       in    the        record       to     support         the     referee's

reliance on Attorney Davig Huesmann's character and reputation

as mitigating factors.

       ¶28    Next, the OLR argues that Attorney Davig Huesmann's

claimed personal problems, including chemical dependency, should

not    have    been    considered         as    mitigating            factors          because      the
record does not show those issues caused her misconduct.                                            The
                                                15
                                                                                No.     2016AP1603-D



OLR   notes       that    Attorney      Davig           Huesmann's      November        17,    2017,

affidavit stated that in 2010 she had first been prescribed an

anti-anxiety medication; that she suffered from a situational

substance         abuse       problem     for           which     she       eventually         sought

treatment         in     2015    through           individual           counseling        and        by

participation in WisLAP; and that her anxiety and depression

affected her ability to conquer all facets of everyday affairs

while managing a law practice.                      The OLR says that Attorney Davig

Huesmann's affidavit, besides being vague as to the pertinent

dates, never claims that her condition caused her professional

misconduct, nor did her sanctions brief make that claim.

      ¶29     The       OLR   also     says     that       the    paper       identified        as    a

medical record from a counseling service attached to Attorney

Davig    Huesmann's           December     1,       2017        affidavit,       does     not     say

whether she had a chemical dependency or mental disability that

caused      her        misconduct.            In        addition,       the     OLR     says     the

December 1, 2017 affidavit attached a letter from WisLAP which

also did not indicate whether Attorney Davig Huesmann had a
chemical      dependency         or     mental           disability         that      caused     her

misconduct.

      ¶30     The       OLR    says     this       court        has   clearly         stated    that

causation must be found in order for a medical condition to

mitigate the sanction in a disciplinary proceeding.                                    See, e.g.,

In re Disciplinary Proceedings Against Scanlan, 2006 WI 38, ¶62,

290 Wis. 2d 30, 712 N.W.2d 877; In re Disciplinary Proceedings

Against     Mandelman,          2014     WI     100,       ¶54,       358     Wis. 2d 179,        851
N.W.2d 401.
                                                   16
                                                                     No.        2016AP1603-D



       ¶31   The OLR argues that the statements in Attorney Davig

Huesmann's    affidavit       and     her    sanctions       brief    regarding           her

personal problems are so vague with respect to dates that it is

impossible to tell what problems, if any, coincided time-wise

with   her   misconduct,           much   less   whether      her    misconduct           was

causally related to her personal problems.                   The OLR asserts that

since there was not sufficient credible evidence in the record

to establish that one or more of the eight counts of misconduct

were caused by Attorney Davig Huesmann's chemical dependency,

anxiety, or depression, those claimed medical issues should not

have been considered mitigating factors by the referee.

       ¶32   The    OLR      further       argues     that    when        the        referee

determined    the    appropriate          sanction    he   failed    to     distinguish

conversion of client trust fund cases from other less egregious

trust account violations and apparently considered trust account

related misconduct cases as a group.                  The OLR says that Attorney

Davig Huesmann's serious failings with respect to holding client

funds in trust and her dishonest professional misconduct demand
a sanction greater than just a public reprimand.

       ¶33   The OLR notes that this court has imposed suspensions

for misconduct far less serious than at issue here.                         See, e.g.,

In re Disciplinary Proceedings Against Bartz, 2015 WI 61, 362

Wis. 2d 752,       864    N.W.2d 881       (parties    stipulated      to        a    60-day

suspension imposed for five counts of misconduct, including one

SCR 20:8.4(c) violation.              The attorney had a previous private

reprimand     and        several     administrative        suspensions);             In    re
Disciplinary       Proceedings       Against     Schuster,      2006       WI     21,     289
                                            17
                                                                              No.      2016AP1603-D



Wis. 2d 23, 710 N.W.2d 458 (parties stipulated to a nine-month

suspension       for       six      counts       of       misconduct,         including          one

SCR 20:8.4(c)         violation.          The    attorney        had       one    prior       90-day

suspension and one prior consensual private reprimand).

      ¶34   The OLR says while Attorney Davig Huesmann's purported

addressing of some of her personal issues may lend sympathy to

imposing     a    suspension            less    than       the       one     year      originally

recommended by the OLR, it strenuously argues that imposing only

a public reprimand would unduly depreciate the seriousness of

the   misconduct           at    issue,    would          be   inconsistent            with     past

precedent, and would fly in the face of this court's need for

discipline       to    deter      other    attorneys           from    committing          similar

misconduct.

      ¶35   Attorney            Davig     Huesmann         argues      that         the    referee

correctly determined that a public reprimand is an appropriate

sanction for her misconduct given the circumstances surrounding

her actions.          Attorney Davig Huesmann argues she suffered from a

situational substance problem for which she eventually sought
treatment    in       2015.       She     says       in    looking         back   at      her   past

conduct,    "it       is    clear       that    the       anxiety     and     depression         had

affected    Sonja's         ability       to    conquer        all    facets        of    everyday

affairs while managing a law practice, working to the best of

her ability for her clients as well as adapting to raising two

young children as a single parent."                        She argues she continues to

excel in her substance abuse recovery and says she has made

tremendous strides with her anxiety and depression issues.


                                                18
                                                                                   No.    2016AP1603-D



       ¶36     Attorney       Davig       Huesmann         says    she    has        a    history       of

being active in her community.                    She says the last several years

have    been       very    difficult       for    her       and    that        she       has       extreme

remorse      for     violating        supreme         court       rules.            She    says        the

misconduct at issue here is not who she is, and she argues her

mistakes should not define her but rather should refine her and

make her a better attorney and better person in the future.                                           She

says    given       the    totality       of    the    circumstances,               the    referee's

recommendation of a public reprimand is an appropriate sanction.

       ¶37     A    referee's        findings         of    fact        are    affirmed             unless

clearly erroneous.              Conclusions of law are reviewed de novo.

See In re Disciplinary Proceedings Against Eisenberg, 2004 WI

14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                                 The court may impose

whatever       sanction       it    sees       fit,    regardless             of    the    referee's

recommendation.              See    In    re     Disciplinary            Proceedings               Against

Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

       ¶38     We    adopt     the       referee's         findings       of       fact,       as     they

appear    in       the     stipulation,         and    we     further          agree       with        the
referee's conclusions of law, also set forth in the stipulation,

that Attorney Davig Huesmann violated the supreme court rules

set forth above.

       ¶39     With respect to the appropriate level of discipline,

after    careful          review,    we    agree      with        the    OLR       that        a    public

reprimand is not an adequate sanction for the misconduct at

issue here.         Attorney Davig Huesmann admitted to eight counts of

misconduct,         including       two    counts      of     violating            SCR    20:8.4(c),
which states that it is professional misconduct for a lawyer to
                                                 19
                                                                           No.     2016AP1603-D



engage       in     conduct      involving        "dishonesty,        fraud,      deceit    or

misrepresentation."               We agree with the OLR that the referee's

conclusion that there was an absence of a dishonest or selfish

motive       is    at     odds    with    his     statement       that     Attorney      Davig

Huesmann violated SCR 20:8.4(c) and is also inconsistent with

his statement that "the trust of clients was violated.                                   Large

amounts of money were involved."

       ¶40        As the OLR noted, this court has clearly stated that a

medical or psychological condition will not be considered in

mitigation         of    discipline       unless       the    condition     is     explicitly

found to have caused the misconduct.                            See Mandelman, 2014 WI

100,    ¶54;       Scanlan       2006    WI   38,      ¶62.      While     Attorney      Davig

Huesmann is to be commended for addressing her personal and

substance abuse problems, there is no showing in this record

that     those       problems       were      the      cause     of   her        professional

misconduct,         and    they    should       not    be     considered    as     mitigating

factors.          Similarly, there is no showing in this record, beyond

Attorney Davig Huesmann's own self-serving statements, that her
character and reputation should be viewed as mitigating factors.

In    addition,         although    Attorney          Davig    Huesmann    did     ultimately

cooperate with the OLR's investigation, she did not do so until

she    had    been      served     with    two    separate       orders    to     show   cause

threatening a license suspension if she did not fully respond to

the OLR's inquiries.

       ¶41        To be sure, there are some mitigating factors present

in this case.           Attorney Davig Huesmann has no prior disciplinary
history.          It appears that she has taken up practice in a law
                                                 20
                                                                                 No.     2016AP1603-D



firm    where       she       is    not      responsible          for    managing       the    trust

account.       As we have noted, she is also to be commended for

taking       steps    to       address         her        personal      and     substance      abuse

problems and it appears that she is genuinely remorseful for her

misconduct and is determined not to repeat it.

       ¶42    The OLR had sought a one-year suspension of Attorney

Davig    Huesmann's           license         to    practice       law    in     Wisconsin.       We

conclude       that       a        one-year        suspension           would     be    excessive.

However, we agree with the OLR that something more than a public

reprimand is warranted in view of the serious misconduct at

issue here.          On balance, we conclude that a 60-day suspension of

Attorney Davig Huesmann's license is an appropriate sanction.

We   find     the     case         of   In    re    Disciplinary          Proceedings         Against

Bartz, 2015 WI 61, which was cited by the OLR, to be somewhat

instructive.

       ¶43    In Bartz, the attorney stipulated to five counts of

misconduct,         including           one    count        of    violating          SCR 20:8.4(c).

Attorney      Bartz       had       previously        been       privately       reprimanded     and
also    had    been       administratively                suspended      on     three    occasions,

once for nonpayment of state bar dues and failure to file a

trust       account        certificate,              once        for      noncompliance         with

continuing          legal          education          requirements,             and     once     for

noncooperation with an OLR investigation.

       ¶44    The      amount           of    the     trust       account        conversions      in

Attorney Davig Huesmann's case were much more significant than

in the Bartz case.                      However, Attorney Davig Huesmann has no
prior    disciplinary               history.              Although      no     two     disciplinary
                                                     21
                                                                          No.     2016AP1603-D



matters are ever identical, we conclude that, as in Bartz, a 60-

day suspension is an appropriate sanction for Attorney Davig

Huesmann's misconduct.           In addition, we deem it appropriate, as

is   our    normal     custom,      to    impose       the        full    costs     of    this

proceeding on Attorney Davig Huesmann.

     ¶45    IT    IS     ORDERED      that      the     license          of     Sonja    Davig

Huesmann,    also      known   as    Sonja    C.      Davig,       to    practice       law    in

Wisconsin    is     suspended       for   a   period         of    60    days,     effective

February 8, 2019.

     ¶46    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Sonja Davig Huesmann, also known as Sonja C.

Davig, shall pay to the Office of Lawyer Regulation the costs of

this proceeding, which are $10,360.04 as of May 21, 2018.

     ¶47    IT IS FURTHER ORDERED that Sonja Davig Huesmann, also

known as Sonja C. Davig, shall comply with the provisions of

SCR 22.26 concerning the duties of a person whose license to

practice law in Wisconsin has been suspended.

     ¶48    IT    IS     FURTHER      ORDERED         that        compliance      with        all
conditions with this order is required for reinstatement.                                     See

SCR 22.28(2).

     ¶49    PATIENCE DRAKE ROGGENSACK, C.J., did not participate.




                                           22
    No.   2016AP1603-D




1